DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims, “estimating data size”, however the estimated data size is never used any anywhere the claim.  The examiner is interpreting it to be a constraint of the execution matrix.
Claim 1 also claims “assigning hardware to said execution matrix based on said constraints”, “determining optimal hardware configuration for each computing unit”, “selecting a sub-plurality of computing units”, However it is unclear if the hardware assigned to said execution matrix is the same as the determined optimal hardware for each computing unit.  Currently as claimed they see to be two separate from each other.  The examiner is interpreting it as one set of hardware being assigned to a execution matrix and another set of hardware is being optimized for computing units to be sorted and selected.  As claimed these limitations are currently unclear.  
Lastly, claim 1 claims “waiting for an interval of execution” and “determining optimal hardware configuration for each computing unit…based on resulting hardware constraints after execution”.  As claimed the interval of execution is unclear to the examiner.  The examiner believes it’s the execution of the computing units to be used for further determining optimal hardware configuration for each computing unit.  However as claimed it is currently unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea  without significantly more. Claim 1 recites “assigning hardware to said execution matrix”, “estimating data size”, “determining optimal hardware”, “sorting said plurality of computing units”, “selecting a sub-plurality of computing units”, “waiting for an interval of execution”, and “determining optimal hardware configuration”.  These limitations of assigning, estimating, determining, sorting, selecting, waiting, and determining under their broadest reasonable interpretation, cover performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Nothing in the claimed element precludes the steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea. 
	None of the additional elements integrate the judicial exception into a practical application.  The step of “receiving an execution matrix”, is nothing more than a insignificant pre-solution activity and is mere data gathering (SEE MPEP 2106.05 (g)).  Accordingly the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore, the claim is not patent eligible.
	Claim 2-4, claims 2-4 do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 
	Claims 5-8, claims 5-8 contain similar limitations to claim 1-4.  Therefore claims 5-8 are rejected for the same reasons as claims 1-4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 10,685,295 B1) further in view of Mukherjee et al. (US 2017/0024256 A1) and Hse-Lin- Chen (US 2019/0272200 A1).
As per claim 1, Ross et al. teaches the invention as claimed including, “A method for computing resource allocation optimization for machine learning flows based on an established hardware constraints for a plurality of computing units, comprising the steps of: 
receiving an execution matrix, wherein said execution matrix represents a process flow with constraints;”
Ross et al. teaches the generation of a computational dataflow graph (execution matrix) used for a machine learning model.  To execute on a special purpose machine learning model processor, the processor rewrites the machine learning model using operations represented by a node in the computational graph, i.e., multidimensional arrays and flow operations, that support the arrays on a defined pathway to create a computational graph representation of the model.  The computational dataflow graph expresses computations  of a machine learning model with nodes representing operations and directed edges representing dependencies (constraint) between operations (process flow with constraints) (column 4, lines 3-20).
 “assigning hardware to said execution matrix based on said constraints of said execution matrix;
estimating data size;”
Ross et al. teaches, each of the computational graph operations have a known resource requirement (constraint) for completion.  Thus, the computational graph operations are used to determine the execution duration (column 4, lines 54-57).  Each computational graph representation of a machine learning model executing on the special purpose machine learning model processor has certain resource requirements including a number of operations to be performed and the amount of storage (estimated data size) the machine learning model requires to executed…  The processing system allocates resources (assigns hardware) of the special purpose machine learning model processor based on the determined amount of resources required by the executable binary (column 5, lines 9-40).

However Ross et al. does not explicitly appear to teach,   “determining optimal hardware configuration for each computing unit in said plurality of computing units based on hardware constraints;
sorting said plurality of computing units based on a predetermined optimization criterion;
selecting a sub-plurality of computing units from said plurality of computing units, wherein said sub-plurality of computing units meet an optimization criteria threshold;”
Mukherjee et al. teaches, A processor ranks (sorts) one or more computational resource types for each of the plurality of tasks in an ascending order, based on a cost (predetermined optimization criteria) associated with the plurality of tasks for each of the computational resource type.  The processor allocates (selecting sub-plurality) the one or more capacity units required to perform the plurality of tasks based on the ranked one or more computational resource types and a fairness metric.  The processor determines the computational resource requirement to perform the plurality of tasks based on the allocated one or more capacity units (0042).  A task request contains a performance demand (optimization criteria threshold) expected by the resource requester for performing a task. A resource requester either requires a high, medium or low performance for performing a task (0050).  One or more computational resource types are registered along with resource type, operating system and the like.  The computational resource are dynamically classified based on availability, behavioral pattern data mining, historical performance data of computational resources and online learning approaches.  Based on the dynamic classification a resource pool is generated containing the one or more computational resources from the repository (determining optimal hardware configuration based on hardware constraints) (0064).  The resource modeling engine allocates (selecting) the capacity unit (computational unit) of computational resource type to the plurality of tasks for determining the computational resource requirement.  If the capacity unit is less than the required performance demand (optimization criteria threshold), then plurality of capacity units are needed to meet plurality of tasks demands.  The resource modeling engine utilizes capacity units of different computational resource types (hardware constraints) to meet the performance demands of the plurality of tasks (0066).  Each task is associated with a performance demand.  Each task is further associated with two specific parameters comprising performance values and the cost of each task for each computational resource. The task modeling engine in conjunction with the resource modeling engine determines the performance value and the cost of each task for each computational resource type (0067).  The database stores the performance value and the cost associated with each of the plurality of tasks.    Based on the output of the task modeling engine and the resource modeling engine, the performance value and the cost of each task of each computational resource is computed (0068).  Computational resources are ranked (sorted) based on cost associated with each computational resource type corresponding to each task.  A user can select high performance or high fairness.  Based on user selection the device allocates one or more capacity units to satisfy the performance demand for each of the two tasks (0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ross et al. with Mukherjee et al. because both teach allocating resources to perform a job/task.  Ross et al. teaches the use of a dataflow graph of a machine learning model to allocate resources to execute the machine learning model.  Mukherjee et al. teaches assigning tasks to computational units based on cost of the computational units perform and performance demand.  Together both will allow one to allocate resource while meeting performance and cost demands and would have been obvious to try.    
Mukherjee et al. teaches the computational resource are dynamically classified based on availability, behavioral pattern data mining, historical performance data of computational resources and online learning approaches.  Based on the dynamic classification, a resource pool is generated containing the one or more computational resources from the repository (determining optimal hardware configuration) (0064).  However Ross et al. and Mukherjee et al. do not explicitly appear to teach, “waiting for an interval of execution; and 
determining optimal hardware configuration for each computing unit in said plurality of computing units based on resulting hardware constraints after execution. “ 
Chen et al. teaches capturing and analyzing system performance and resource demands after (waiting for an interval of execution) each application run (interval of execution), provisioned performance levels and/or types can be adjusted before the start of the next run (0013).  Also see figure 1 (140-150). 150 states for each service, adjusting provision level/type according to numbers derived from 4 to provide the most optimal price-performance services according to user options.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mukherjee et al. with Chen et al. because both teach allocating resources based on cost and performance.   Mukherjee et al. teaches historical execution information of a resource can be used to classify a computational resource to be used for execution.  Chen et al. teaches using information collected from a previous execution of a application (task), to adjust provisioned resources to provide the most optimal price performant service.  This will allow Mukherjee et al. to better optimize cost and performance for execution tasks and would have been obvious to try.  

As per claim 2, Ross et al. further teaches, “The method as in claim 2, wherein said data size estimates are received from database restrictions. “
Each computational graph representation of a machine learning model executing on the special purpose machine learning model processor has certain resource requirements including a number of operations to be performed, the amount of storage (estimated data size) the machine learning model requires to executed…  The processing system allocates resources (assigns hardware) of the special purpose machine learning model processor based on the determined amount of resources required by the executable binary (column 5, lines 9-40).  The examiner states that it would have been obvious for the “amount of storage” (data size estimates) to be saved and accessed form a data of restrictions for execution.  This is nothing more than a design choice and would have been obvious to try. 
Mukherjee et al. teaches, the database stores the performance value and the cost associated with each of the plurality of tasks.    Based on the output of the task modeling engine and the resource modeling engine, the performance value and the cost of each task of each computational resource is computed (0068).

As per claim 3, Mukherjee et al. further teaches, “The method as in claim 2, wherein said optimization criteria is based on performance cost.”
  Mukherjee et al. teaches, A processor ranks (sorts) one or more computational resource types for each of the plurality of tasks in an ascending order, based on a cost (predetermined optimization criteria) associated with the plurality of tasks for each of the computational resource type (0042).  Also see 0076.

As per claim 4, Mukherjee et al. further teaches, “The method as in claim 2, wherein said hardware constraints comprise a combination of memory constraints, processor constraints and block device constraints.”
The task modeling engine associates each task with a performance demand (block constraint).  Each task has an associated cost for each computational resource type. Each computational resource type is further associated with a capacity vector and a capacity unit.   A capacity vector is indicative of a capacity of a respective computational resource, e.g., compute, memory, and storage (0072).

	As per claims 5-8, claims 5-8 contain similar limitations to claim 1-4.  Therefore claims 5-8 are rejected for the same reasons as claims 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199   

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199